Citation Nr: 0816240	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-28 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to service connection for a hip disorder, 
claimed as secondary to a service-connected lumbar spine 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from February 1978 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in March 2008.  A 
transcript is of record.


FINDINGS OF FACT

1.  The competent and probative evidence preponderates 
against a finding that the veteran has a hip disorder which 
is due to any incident or event in active service, and a hip 
disorder has not been related by competent evidence to the 
veteran's service-connected spine disorder, on either a 
causation or aggravation basis.

2.  The competent and probative medical evidence 
preponderates against a finding that the veteran has a 
current diagnosis of PTSD.


CONCLUSION OF LAW

1.  A hip disorder was not incurred in or aggravated by 
service, nor is a hip disorder shown to be due to, the result 
of, or aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.310 (2007).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110,  1131; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In November 2004 the RO sent the veteran a letter informing 
her of the types of evidence needed to substantiate her claim 
and its duty to assist her in substantiating her claim under 
the VCAA.  The letter informed the veteran that VA would 
assist her in obtaining evidence necessary to support her 
claim, such as medical records, employment records, or 
records from other Federal agencies.  She was advised that it 
is her responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim. 

The Board finds that the content of the November 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the March 2005 
rating decision and June 2006 SOC explained the basis for the 
RO's action, and the SOC provided her with additional 60-day 
periods to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to her 
claim has been obtained and associated with the claims file, 
and that neither she nor her representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no disability rating or 
effective date will be assigned, so there can be no prejudice 
to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including arthritis, when manifested to a 
compensable degree within the initial post-service year.  38 
C.F.R. §§ 3.307, 3.309(a). 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder that is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this claim and appeal.  The intended 
effect of the amendment is to conform VA regulations to the 
Allen decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006), 
now codified at 38 C.F.R. § 3.310(b) (2007).  Since VA has 
been complying with Allen since 1995, the amendment effects 
no new liberalization or restriction in the present appeal.

III.  Factual Background and Analysis

A.  Bilateral Hip Disorder

The veteran's service medical records (SMRs), including her 
enlistment and discharge examinations, do not show any 
complaints of, treatment for, or findings of a hip disorder.

Service connection is currently in effect for a cervical 
spine disorder, evaluated as 30 percent disabling, and a 
lumbar spine disorder, rated at 20 percent.

In December 2001 the veteran had a VA neurology appointment 
at which she was diagnosed with a paraspinal muscle strain, 
with a history of a motor vehicle accident and possible 
degenerative disease.  She did not complain of any pain in 
her hips.  In July 2002 it was noted that EMG and nerve 
conduction studies did not show a radiculopathy and that 
there was no anatomical abnormality which would be amendable 
to surgical intervention.

The veteran had a VA examination for her spine in December 
2004.  As above, when describing her various types of pain 
and limitations, the veteran did not discuss her hips.  Upon 
clinical evaluation, her sensation was intact from her hips 
to toes and she had 5/5 strength on hip flexion and 
extension.  The physician did not mention any problem with 
the veteran's hips in his diagnosis.

The veteran testified at her videoconference hearing that her 
left hip is worse than the right and that her legs have pain 
and numbness when she stands too long.  She said it would 
cause instability, and that she had stumbled, but not fallen, 
as a result.

The RO did not afford the veteran a VA examination for her 
bilateral hip disorder on the basis that there is already 
sufficient medical evidence to decide the claim, and the 
Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court reviewed the criteria for determining when 
an examination is required by applicable regulation and how 
the Board applies 38 C.F.R. § 3.159(c)(4).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, 
injury, or disease; and an indication that the current 
disability may be associated with an in-service event or with 
another service-connected disability.  The Board finds that 
there is no competent evidence of a current bilateral hip 
disorder, because the record is devoid of any treatment or 
diagnosis of such a condition.  Therefore, the Board finds 
that the evidence of record does not trigger the necessity of 
an examination in order to decide the claim on the merits.  
See 38 C.F.R. § 3.159(c).

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  However, a hip 
disability requires specialized training for a determination 
as to its diagnosis and causation, and is therefore not 
susceptible of lay opinion as to those questions.  The Board 
finds that there is no competent and probative medical 
evidence indicating that the veteran's claimed bilateral hip 
disorder is causally related to her service, either on a 
direct basis or as secondary to her service-connected lumbar 
spine disorder.

In summary, the preponderance of the evidence is against the 
veteran's claim for service connection for a bilateral hip 
disorder, including as secondary to a lumbar spine disorder.

B.  Post-traumatic stress disorder

The veteran was discharged from the Navy under honorable 
conditions.  Her DD Form 214 shows that the reason for the 
discharge was "Misconduct - Frequent Involvement of a 
Discreditable Nature with Civil or Military Authorities."  

The claim for PTSD arose in a Statement in Support of Claim 
(VA Form 21-4138) received in October 2004, in which the 
veteran discussed other claims and added that, although she 
had never reported being raped in service, she had been, and 
made reference to an enclosed document.  The enclosure was a 
letter dated in November 1999 and addressed to a VA 
employment counsellor discussing her family status (two 
teenage sons/never married), her job experience, and various 
physical disabilities.  In addition, the letter contained two 
statements pertinent to her PTSD claim:  "I'm extremely 
experienced at receiving sexual harassment;" and "I've been 
raped - before during and after my period of service."  
There was no further discussion of sexual assault in service.

Her December 1977 enlistment examination was negative for any 
mental abnormality.  She admitted to previous marijuana 
exposure, which the examiner characterized as NCD (not 
considered disqualifying) for service.  A heart murmur was 
also reported as NCD.  The SMRs show routine sick call visits 
in February, March, and June 1978 for upper respiratory 
infections and assessments of her heart murmur.  She was seen 
in August 1978 for menstrual cramps. 

The only mention of any psychiatric problem in the service 
records is a November 1978 report of the veteran's reporting 
to sick call in Pearl Harbor and asking for a mental health 
consultation.  Her sensorium was good, affect appropriate, 
and there were no organic aspects present.  She said she had 
been "depressed since 7th grade."  The clinical assessment 
was of chronic mild depression, and she was referred to the 
mental health clinic for further consultation. There is no 
further entry in the SMRs indicating any mental health 
complaint or finding.

In March 1979 the veteran went to sick call complaining of 
venereal disease; she said her boyfriend had a gonococcal 
infection.  She was referred to the OB-GYN clinic.  She had a 
PAP smear a week later, and was then prescribed Flagyl for an 
infection and LoOvral for contraception.  When seen again in 
the OB-GYN clinic in May 1979, she was given penicillin for 
an infection, and a nine-month supply of LoOvral.  

A June 1979 sick call visit was for complaints of headaches, 
dizziness, and vomiting over about a two-month period.  The 
assessment was of questionable anxiety or headaches of 
questionable etiology.  In July, August, September, and 
December, her sick call visits were for ear infections, 
premenstrual cramps, lumbar strain, and skin rash.  

Beginning in December 1979, the veteran had numerous visits 
to the OB-GYN clinic, on the first of which she requested a 
pregnancy test, having had her last menstrual period in early 
October.  The test results were positive.  Several visits 
later, in early January 1980, she told a physician she had 
had vaginal bleeding up until the day before.  The doctor's 
assessment was of possible abortion, with no comment as to 
whether it might have been spontaneous, therapeutic, or 
elective.  When she was seen a week later, there was no more 
bleeding, and the assessment indicated the possibility of a 
complete abortion.  Her next clinic visit was in March 1980, 
when she was given a prescription refill of LoOvral.

The service discharge examination in late March 1980 showed 
normal psychiatric findings on clinical evaluation.  The 
veteran reported history of oral drug use (Quaalude, 
"acid"), and inhaled drug use (marijuana, cocaine), but 
certified that she was not psychologically dependent on the 
above named drugs.

Her initial VA medical examination, in October 1980, was for 
conditions not at issue in the present appeal.  The examiner 
noted that the veteran had had one previous pregnancy, but 
had not given birth or had an abortion (possibly indicating a 
miscarriage).  At the time of the examination, she was five 
months pregnant.  There was no complaint or finding referable 
to any psychiatric abnormality.

The veteran contends that she has PTSD as a result of being 
sexually assaulted by a fellow service member during Navy 
training in engine repair in Chicago in 1978, after being 
transferred there from basic training in Florida.  She 
testified at a local hearing before a Decision Review Officer 
at the RO in May 2006 that she was later sexually assaulted 
within approximately a month after reporting for duty in 
Hawaii. 

In her March 2008 testimony before the undersigned, she was 
asked to indicate when she was initially assaulted, and her 
representative asked whether it had been in November or 
December 1979.  To that she replied that she did not keep a 
diary, and could not really recall, but that she had been 
sexually harassed in more ways than one.  Her representative 
then pointed out that she appeared to have progressed 
normally in her promotion track in the Navy until December 
1979, when her behavior underwent a change and she began to 
receive non-judicial punishments under Article 15 of the 
Uniform Code of Military Justice (UCMJ).  He noted that she 
received Article 15's twice in December 1979 and then, after 
receiving sub-standard evaluation reports, a third Article 15 
in February 1980.  The representative also noted that the 
veteran had gone on sick call with OB/GYN complaints about 10 
times between December 1979 and her discharge in March 1980.  
He contended that, although there is no evidence of record of 
her being assaulted, comparison of her performance record and 
her treatment records in service establishes a pattern which 
supports her claim.

When asked by the undersigned to describe the timing of her 
initial attack, she indicated, as she had in a May 2006 
letter to the RO, that it had occurred about four weeks after 
she arrived for training at the Great Lakes Naval Air Station 
in Chicago in May 1978, i.e., approximately in June 1978.  
She said the assailant was another student, but in other 
classes, not hers, and that she could not recall his name.  

In his colloquy with the veteran at the hearing, the 
representative identified he circumstances of each of her 
Article 15 punishments.  The first was a restriction penalty 
for using a burning hibachi grill on the balcony of her 
government building (she said she was unaware of the rule 
against it).  The second was 40 days' restriction and $200 
reduction in pay for being repeatedly absent from her place 
of duty (a total of 26 hours on five different dates, which 
she said was due to over-sleeping because of migraine 
headaches).  The third was reduction in pay grade for being 
disrespectful to a senior officer and resisting apprehension 
(which she attributed to a new Chief Petty Officer assuming 
command over her, whom she called disrespectful names because 
working conditions degraded under him).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. 3.304(f).  With respect to claims for service 
connection for PTSD based upon in-service personal assault, 
38 C.F.R. § 3.304(f)(3) provides additional procedural 
safeguards and considerations which must be addressed prior 
to an adjudication of a claim.  The Board finds that the 
notice requirements of 38 C.F.R. § 3.304(f)(3) were fulfilled 
by the RO in November 2004.

Cases involving allegations of a personal assault fall within 
the category of situations in which it is not unusual for 
there to be an absence of service records documenting the 
events of which the veteran complains.  Therefore, evidence 
from sources other than the veteran's service records may be 
used to corroborate an account of a stressor incident.  See, 
e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  Examples 
of such evidence include, but are not limited to: records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id.

The Board notes that the veteran has not been diagnosed with 
PTSD.  At November 2000 VA mental health treatment she said 
that she was raped twice while in the Navy.  The social 
worker, B.T.F., included sexual abuse as an adult in the 
veteran's diagnosis but did not diagnose her with PTSD, and 
he assigned her a GAF score of 65.  At April 2001 treatment 
with Mr. F, the veteran alluded to trust problems with men 
after being raped several times, both in and out of her 
military service.  Mr. F felt that the veteran had a history 
of narcissistic personality style/disorder.  The veteran was 
reluctant to discuss the trauma from the rapes and told her 
therapist that she might be willing to write to him about it.  
There is no indication in the record that the veteran has 
done so.  

In the fall of 2001 and January 2002 the veteran expressed 
dismay with Mr. F over his diagnosis.  She told him in 
January 2002 that he did not have reason or evidence for this 
diagnosis, that she did not consider him a competent 
provider, and that she no longer wished to work with him.  
Mr. F explained to the veteran that the diagnosis was fluid 
and could change with new information.  Mr. F wrote that, 
since the beginning of her treatment in November 2000, the 
veteran's visits had been infrequent, and that he had not 
been provided a detailed early psychological history.  The 
veteran displayed a tendency to keep the focus on the "here 
and now issues" such as relationships with classmates and 
roommates.  Mr. F felt that the veteran was avoiding a 
detailed exploration of the past.  He noted that the 
veteran's history of rape with probable trust issues factored 
into his diagnosis.

The veteran has not been afforded a formal VA examination for 
PTSD.  As discussed above, the three salient benchmarks in 
deciding whether a veteran should be afforded a VA 
examination are: competent evidence of a current disability 
or recurrent symptoms; establishment of an in-service event, 
injury, or disease; and indication that the current 
disability may be associated with an in-service event.  
McClendon, supra, 38 C.F.R. § 3.159(c).  The Board finds that 
there is no competent evidence of current PTSD, based upon 
the lack of any treatment or diagnosis.  Therefore, the Board 
finds that the evidence of record does not trigger the 
necessity of an examination in order to decide the claim on 
the merits.  See 38 C.F.R. § 3.159(c).

Moreover, review of the record does not support or 
corroborate the veteran's accounts of sexual assaults in 
service.  It is not a pleasant task for the Board to question 
a veteran's credibility, but the vagueness, inconsistency, 
and inability to identify specific dates and participants as 
to in-service events diminishes the probative value of her 
contentions.  The record shows her several violations of 
military discipline, but the circumstances of the offenses 
for which she was punished have been fully explained, and her 
personal testimony has not related them to her claimed 
assaults.  Her representative pointed out her frequent visits 
to the OB-GYN clinic in 1979, but those would be expected for 
a pregnant woman.  With all due respect for her allegations 
of sexual assault, we must note that she made no complaints 
of such events during any of her many visits to medical 
personnel during service.  In fact, at one point in March 
1979 (before her pregnancy) she reported that she had a 
boyfriend who had a venereal disease, and there was no 
indication of any sexual abuse at that time.


We recognize the sincerity of the arguments advanced by the 
veteran that she has PTSD as a result of sexual assaults that 
she suffered in service.  However, the resolution of issues 
that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu, supra.  It is true that 
the veteran's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau, supra; see also Buchanan, supra.  However, PTSD 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.  

The Board sympathizes with the veteran in her claim for 
service connection for PTSD based on sexual assault.  
However, in the absence of evidence reasonably supporting 
such assault(s) in service, and without a diagnosis of PTSD 
in the evidentiary record, service connection for PTSD must 
be denied.  As the evidence preponderates against the claim 
for service connection for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hip disorder, 
claimed as secondary to service-connected lumbar spine 
disorder, is denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


